department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 itty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend t state u date v date x dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you formed as an unincorporated association you submitted a declaration of covenants conditions and restrictions establishing a plan of condominium ownership that was recorded with the state of t on u the declaration states that the declarant is the owner of real_property located in t and declarant declares that the real_property is and shall be held conveyed hypothecated encumbered leased rented used and occupied subject_to the following liens and charges all of which are declared and agreed to be in furtherance of a plan of condominium ownership as described in improvement protection maintenance and sale of condominiums within the real_property and all of which are declared and agreed to be for the purpose of enhancing maintaining and protecting the value and attractiveness of the real_property all of the limitations restrictions easements covenants conditions liens and charges shall run with the land shall be binding on and inure to the benefit of all parties having or acquiring any right title or interest in the real_property and shall be binding on and inure to the benefit of the successors in interest of such parties civil code sections for the subdivision sec_2_1 of the declaration explains that the ownership of each condominium in the development includes the unit the respective undivided_interest in the common area a membership in the association and any exclusive or non-exclusive easements appurtenant to such unit over the common area sec_2 of the declaration explains that each condo owner has a non-exclusive easement of use and enjoyment in the common area and for ingress and egress sec_2 indicates that the association has the right to limit the number for guests and adopt rules and regulations to regulate the use of the common space sec_3 explains that the condominium units shall be used for residential purposes only and not commercial use sec_4 explains the formation of the unincorporated association and states that on the close and recording of the first condominium sale to an owner the association shall be charged with the duties and invested powers set forth in the articles bylaws and declaration including but not limited to control and maintenance of the common area and any common area facilities sec_4 describes some of the duties of the association including the operation and maintenance of the common area the payment of all real and personal_property_taxes and assessments and any other taxes levied against the common area personal_property owned by the association or the association itself water and utilities for the common areas and the condominiums when the condominiums are not separately billed insurance and enforcement of restrictions and rules sec_5 of the declaration details the qualifications for membership this section states each owner of a condominium including declarant shall be a member of the association and shall hold one membership interest in the association for each condominium owned each owner remains a member until his her ownership_interest ceases section provides information about assessments to members and indicates that by acceptance of a deed each condominium purchaser agrees to pay regular assessments to the association for each condominium owned you submitted an amendment to the declaration and articles of association that was dated v the amendment clarifies the exclusive easements over the common area apparent to each unit that each owner shall clean and maintain you stated in your application that you are a homeowners_association that collects hoa fees from four units at the beginning of each month the monthly assessment is x dollars per unit your revenue is solely from these assessments and the occasional late fee your expenses include hoa insurance common area utilities repair maintenance gardening and cleaning water trash and stamps you also have an owner’s capital_account law sec_501 of the internal_revenue_code_of_1986 provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular it is an organization of the same general class as a chamber of business of a kind ordinarily carried on for profit thus its activities should be directed to the improvement of business conditions of commerce or board_of trade one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_59_234 1959_2_cb_149 held that a real-estate board whose primary purpose or activity is the operation of a multiple-listing system is considered to be rendering particular services for its members as a convenience and economy in the conduct of their respective businesses rather than for the improvement of business within the real_estate business generally and is not exempt from federal_income_tax as an organization described in sec_501 of the code the ruling further concluded that the operation of a real_estate multiple listing service constitutes a business of a kind ordinarily carried on for profit letter rev catalog number 47628k revrul_68_264 1968_1_cb_264 held a nonprofit organization is not exempt from federal_income_tax under sec_501 of the code because it operates a traffic bureau for members and nonmembers as its primary activity primary activities that constitute a regular business of a kind ordinarily carried on for profit will preclude exemption from federal_income_tax under sec_501 of the code because they evidence a purpose to engage in such business in 136_f2d_435 the court determined that the organization was not exempt from tax as a business league the organization was made up of apartment owners it did not meet the description of a business league because it regularly carried on business of a kind ordinarily conducted for profit it performed particular services for individual persons such as the furnishing of credit information the supplying of an apartment shopping service the making of arrangements for direct purchases by members at discount and similar activities in 366_f2d_998 the court held that when conducting particular services for members is a substantial activity of an organization the organization will be precluded from exemption under sec_501 of the code over of the organization’s total income was derived from its performing particular services for individuals as convenience and economy in their businesses and from its other income-producing activities application of law sec_501 of the code provides exemption when no part of the net_earnings inures to the benefit of any private_shareholder_or_individual your declaration of covenants conditions and restrictions establishing a plan of condominium ownership specifically states that your activities will inure to the benefit of individuals it states al of the limitations restrictions easements covenants conditions liens and charges shall run with the land shall be binding on and inure to the benefit of all parties having or acquiring any right title or interest in the real_property and shall be binding on and inure to the benefit of the successors in interest of such parties since you operate for the sole and exclusive benefit of your membership your net_earnings inure to those individuals and you do not qualify for exemption under sec_501 of the code contrary to sec_1_501_c_6_-1 you are not an association of persons with a common business_interest rather you are an association of condominium_owners whose common interest is providing for the maintenance and upkeep for your common area your expenses for the common area include utilities repair maintenance gardening and cleaning water and trash other than the fact that all of your members own a condominium on common grounds your members have no common business_interest therefore you are not a business league as described in sec_501 of the code rev ruls and provide that activities that constitute the performance of particular services for individual persons may preclude exemption from federal_income_tax under sec_501 of the code any activity that serves as a convenience or economy to members is a particular service like the organizations in rev ruls and all of your activities are directed toward providing services to members maintaining the common area of a condominium complex is a convenience to the owners if not for you the individual owners would have to perform this duty like the organizations described in apartment operations ass’n v commissioner of internal revenue and indiana retail hardware assn inc v united_states your activities do not improve the business conditions letter rev catalog number 47628k of one or more lines of business or business conditions of any community as a whole instead you serve the special interests of your individual members conclusion you are not an association of persons promoting one or more lines of business and your activities constitute specific services to members accordingly you do not qualify for exemption from federal_income_tax under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status letter rev catalog number 47628k if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
